Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51-70 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-17 and 20 of U.S. Patent No. 10,187,692. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader scope of the present claims are anticipated by the narrower scope of the claims in the parent application.

Claims 51-70 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-70 of U.S. Patent No. 10,674,212. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader scope of the present claims are anticipated by the narrower scope of the claims in the parent application.

Claims 51-70 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-68 of U.S. Patent No. 11,109,100. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader scope of the present claims are anticipated by the narrower scope of the claims in the parent application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 51-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callahan et al. (US 2007/0240182) in view of Korbecki (US 2013/0173765).

Regarding claim 51 and 61, Callahan discloses a method for managing operations related to controlling gaming content being presented on a media equipment (See Fig 2 and [0046-0050] a STB), the method comprising: 
detecting a device (See [0047] detecting signals from a remote control device); 
in response to the detecting, retrieving information that identifies operations to control the content presented on the media equipment only via the device (See [0052] determining the identification information is from a remote which is used in obtained a first level access. The remotes are classed in to a remote type 1 or remote type 2 which read on profiles with information that identifies operations restricted to being performed on the first device only by the second device such as programming options available to be viewed when using a remote type 1 vs a remote type 2. See further Fig 5, Fig 6, Fig 7 and [0056] an unrestricted remote type is provided program information and programs at an unrestricted level of access vs [0058-0059] a remote with a restricted level access which involves filtering program information, i.e., operations which may be displayed to a user); and causing to be instantiated the operations 
Callahan does not explicitly disclose the content is gaming content or the devices are gaming devices.
Korbecki discloses that it was known to assign roles to portables devices such as gaming devices (See [0093]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Callahan with the known methods of Korbecki predictably resulting in retrieving information that identifies operations to control the gaming content presented on the media equipment only via the device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of assigning roles of gaming devise to present relevant gaming content on the assigned devices as suggested by Korbecki.

	
Regarding claim 52 and 62, Callahan and Korbecki further disclose the method of claim 51, wherein the device is a first device, the method further comprising: detecting a second device (See [0056-0060] detecting a second remote with restricted access level); and retrieving information that identifies operations to control the gaming content presented on the media equipment only via the second device (See Fig 6, Fig 7, Fig 8 [0060] and [0065-0067] restricting access to program information).



Regarding claim 54 and 64, Callahan and Korbecki further the method of claim 51, wherein the information comprises a list of operations available to be performed by the media equipment (See [0056-0057] [0064-0065] displaying available selectable options according to a level of access).

Regarding claim 55 and 65, Callahan and Korbecki further disclose the method of claim 51, wherein the operations are instantiated on the media equipment, and wherein the device is a first device, the method further comprising: detecting a second device; and preventing selection of an option via the second device corresponding to an operation of the instantiated operations (See [0055] [0057] detecting an identifier from a remote device, See Fig 6, Fig 7, Fig 8 [0060] and [0065-0067] restricting access to program information based on the access level of the second access device).

Regarding claim 56 and 66, Callahan and Korbecki further discloses the method of claim 51, wherein the information identifies the operations based on a criterion associated with the 

Regarding claim 57 and 67, Callahan and Korbecki further discloses the method of claim 51, wherein the detecting the device comprises determining that the device is within a viewing area of the media equipment based on a signal from a detector (see Callahan [0037] receiving infrared signals, i.e., within the viewing area of the STB).

Regarding claim 58 and 68, Callahan and Korbecki the method of claim 51, wherein the operations comprise operations related to controlling presentation of the gaming content on the media equipment (See Fig 9A and [0109-0110] performing operations according to device capabilities i.e., displaying gaming content on a gaming device).

Regarding claim 59 and 69, Callahan and Korbecki the method of claim 51, wherein the information comprises a profile associated with the device (See Callahan: Devices designated for access levels [0055].  Korbecki [0003] [device0084] device capabilities).

Regarding claim 60 and 70, Callahan and Korbecki the method of claim 51, wherein the causing to be instantiated the operations comprises:
identifying, based on the information, a first subset of the operations to be instantiated on the media equipment (See [0057-0060] determining access level of device and a corresponding subset according to an access level for a first device);

causing to be instantiated (i) the first subset on the media equipment and (ii) the second subset on the device (See [0074] displaying options for programming for an unrestricted remote which would include the first subset and second subset.).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425